DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 2007004085 (JP’085, see also Patent Translate).
Re claim 1: As shown in Fig. 4, JP’085 discloses an optical device 10 having an optical film 3 comprising first and second base films 31 and 32 disposed to face each other; and a light modulation layer 35 (dimming layer) between the first and second base films 31 and 32 (paragraphs 54 and 61),
wherein a first electrode layer 33 and a second electrode layer 34 are formed on surfaces of the first and second base films 31 and 32 respectively that face each other (paragraph 57),
each electrode layer 33, 34 comprises a first region (opposed region within sealant 37) configured to apply an electric field to the light modulation layer 35, and a second region 31a, 32a (non-opposed regions) configured to connect to an external power source to supply power to the first region for applying the electric field (paragraphs 64 and 65),
the second region 31a, 32a is patterned into a region A (4b, 4c) electrically connected to the first region and a region B (4a, 4d) not electrically connected to the first region (paragraphs 77-79), and

Re claim 2: The optical device according to claim 1, wherein the second region 31a, 32a is formed so as to surrounds the first region as shown in Fig. 4.
Re claim 3: The optical device according to claim 1, further comprising a sealant 27 attaching the first and second base films 31, 32 to each other, wherein the sealant 27 is present at boundaries of the first and second regions of the base films 31, 32 as shown in Fig. 4.
Re claim 4: The optical device according to claim 1, wherein the region A is connected to the external power source (drive circuit, paragraph 79). 
Re claim 7: The optical device according to claim 1, further comprising a linear polarizer (paragraph 124).
Re claim 9: The optical device according to claim 1, further comprising alignment films 38, 39 present on the surfaces of the first and second base films 31, 32 toward the light modulation layer 35 as shown in Fig. 4 (paragraph 86).
Re claim 12: The optical device according to claim 1, further comprising two outer substrates 1, 2 disposed to face each other, wherein the optical film 3 is present between the outer substrates 1, 2.
Re claim 13: The optical device according to claim 12, wherein an entire surface of the optical film 3 is encapsulated with an encapsulant 8 between the two outer substrates 1, 2.
Re claim 14: JP’085 discloses that the optical device (dimming device) can be used for automobile windows (paragraph 125). Accordingly, it is clear that an automobile comprising an auto body having one or more openings formed therein; and the optical device of claim 1 mounted to the openings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007004085 (JP’085, see also Patent Translate) in view of Hagiwara (US 2019/0162991).
Re claim 5: The optical device according to claim 1:
JP’085 does not disclose that the light modulation layer is an active liquid crystal layer comprising a liquid crystal host and an anisotropic dye guest and configured to switch between at least two differently oriented states. 
As shown in Figs. 20A and 21A, Hagiwara discloses a light modulation cell 22 comprising an active liquid crystal layer comprising a liquid crystal host 62 and an anisotropic dye guest 61 and configured to switch between at least two differently oriented states (light shielding state and light transmitting state) (paragraphs 204-206).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a light modulation layer being an active liquid crystal layer comprising a liquid crystal host and an anisotropic dye guest and configured to switch between at least two differently oriented states in order to obtain a variable transmittance liquid crystal element.
Re claim 6: The optical device according to claim 5, wherein Hagiwara discloses that the differently oriented states comprise a vertically oriented state (Fig. 21A) and a horizontally oriented state (Fig. 20A).
Re claim 8: The optical device according to claim 6, as shown in Figs. 20A and 20B of Hagiwara, further comprising a linear polarizer 41, wherein the linear polarizer 41 is disposed so that an angle formed by an average optical axis of the active liquid crystal layer at the horizontally oriented state and a light absorption axis A of the linear polarizer 41 is 90 degrees, which is in a range of 80 degrees to 100 degrees or 35 degrees to 55 degrees.
Re claim 10: The optical device according to claim 9:
As shown in Fig. 20A of Hagiwara, the light modulating cell 22 comprises the alignment films 31 and 34 on the base films 29 and 30, wherein the liquid crystal 62 are aligned in the horizontal direction in OFF state (paragraph 209). Accordingly, it is obvious that an angle formed by orientation directions of the alignment films on the first and second base films is about 0 degree, which is in a range of -10 degrees to 10 degrees or in a range of 80 degrees to 90 degrees.
Re claim 11: The optical device according to claim 1, as shown in Fig. 4 of JP’085, the optical film 3 further comprises alignment films 38, 39 present on the surfaces of the first and second base films 31, 32 toward the light modulation layer.
JP’085 does not disclose a linear polarizer disposed on at least one side of the optical film, wherein an angle formed by an orientation direction of the alignment film formed on the base films close to the linear polarizer among the first and second base films and a light absorption axis of the linear polarizer is in a range of 80 degrees to 90 degrees.
As shown in Figs. 20A and 20B, Hagiwara discloses an optical film 22 (light modulation cell) comprising alignment films 31 and 34 formed on base films 29 and 30, and a linear polarizer 41 disposed on at least one side of the optical film (on base film 29), wherein and an angle formed by an orientation direction of the alignment film 31 (horizontal direction) formed on the base film 29 close to the linear polarizer 41 among the first and second base films and a light absorption axis A of the linear polarizer 41 is 90 degrees, which is in a range of 80 degrees to 90 degrees, in an off state or light shielding state (paragraphs 206 and 209).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to dispose a linear polarizer on at least one side of the optical film, wherein an angle formed by an orientation direction of the alignment film formed on the base films close to the linear polarizer among the first and second base films and a light absorption axis of the linear polarizer is in a range of 80 degrees to 90 degrees in order to realize a light shielding state in an off state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        March 9, 2022